                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDWIN GOMEZ-SANTOS,                        :
    Petitioner                             :
                                           :               No. 1:21-cv-00622
      v.                                   :
                                           :               (Judge Kane)
WARDEN OF FCC-ALLENWOOD,                   :
    Respondent                             :

                                        ORDER

      AND NOW, on this 23rd day of June 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2241 (Doc. No. 1) is DENIED; and

      2. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
